Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/22 has been entered.



 Non-Final Rejection 

 The Status of Claims:
Claims 8 ,13-14 and 22 are pending. 
Claims 8 ,13-14 and 22 are rejected. 


DETAILED ACTION
1. 	Claims 8 ,13-14 and 22 are under consideration in this Office Action.
 					       Priority 

2.	It is noted that this application is a 371 of PCT/EP2018/072734 08/23/2018
,which has a foreign priority document, NETHERLANDS N2019447 08/25/2017..  
    Drawings
3.         The drawings filed on 2/21/2020 are accepted by the examiner..
        IDS
4.         The IDS filed on 12/8/2022 were reviewed. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 8 , 13-14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Graaf et al (WO 2014/098586 A1).
Applicant claims the followings:

8. (currently amended) Method for treating a disorder requiring long systemic treatment in a patient, comprising administering an (S) enantiomeric form of a 6-chromanol derivative, wherein said derivative is (2S)(6-hydroxy-2,5,7,8-tetramethylchroman-2- yl)(piperazin-1-yl)methanone or a pharmaceutically acceptable salt thereof  wherein the disorder is diabetes, lung disorders, Cushing's syndrome, kidney disorder, metabolic syndrome or organ damage that occur as secondary cause of disorders, wherein said treatment does not have an effect on the hemodynamic behaviour of a patient.  

13. (previously presented) The method for treating a disorder requiring long systemic treatment according to claim 8, wherein the 6-chromanol derivative is administered in an amount sufficient to achieve a concentration of 0.5 M or higher.  
14. (previously presented) The method for treating a disorder requiring long systemic treatment according to claim 13, wherein the 6-chromanol derivative is administered in an amount sufficient to achieve a concentration of about 5 pM or higher.  
22 (new). The method for treating a disorder requiring long systemic treatment according to claim 8, wherein said long treatment is lifelong treatment.


Determination of the scope and content of the prior art

Graaf et al discloses 6-hydroxy-2,5,7,8-tetramethylchroman-2-yl)(piperazin-l -yl)methanone (see page 12, compound# SUL-121)  which inherently contains (2S) 6-hydroxy-2,5,7,8-tetramethylchroman-2-yl)(piperazin-l -yl)methanone (see from page 7, line 33 to page 8 , line 2) or a pharmaceutically acceptable salt or base since it  explicitly discloses the preparation of the enantiomerically pure compounds from (R)- or (S)- Trolox or using chiral chromatography ( see page 7, line 33 - page 8, line 2; page 34, lines 1-15; page 37, lines 1-16; page 38, line 24 - page 39, line 16). Furthermore, it uses for the treatment of various diseases including ischemic 30 stroke, cerebral seizure, thrombosis, embolism, hemorrhage, cardiovascular disease, arthritis, diabetes, cancer,, … renal failure due to various kidney diseases, asthma, inflammatory bowel disease( see page 5, lines 28-31 and page 6, lines 8-9).
Also, it  teaches that an additive solution comprises a compound having a concentration that is between 1. 10-3 - 1. 10-10 M, preferably about 1. 10-6, 1. 10-7, 1. 10, 1. 10-9, 1. 10-10 M.(see from page 13 ,line 29 to see page 14, lines 1-3) as in the claims 13-14.

 The current invention differs from the prior art in that the claimed method of treating either diabetes or kidney disorder occurred as secondary cause of disorders by  using the 2S enantiomer of (6-hydroxy-2,5,7,8-tetramethylchroman-2-yl)(piperazin-1- yl)methanone, wherein the treating does not have an effect on the hemodynamic behavior of a patient.

Ascertainment of the difference between the prior art and the claims
The present invention, however, differs from the prior art in that the claimed method for treating either diabetes or kidney disorder occurred as secondary cause of disorders by  using the 2S enantiomer of (6-hydroxy-2,5,7,8-tetramethylchroman-2-yl)(piperazin-1- yl)methanone without an effect on the hemodynamic behavior of a patien is not specified in the prior art. The deficiencies of the Graaf et al is partially explained by the Graaf et al itself.


Resolving the level of ordinary skill in the pertinent art.
Regarding the Claim 8,  with respect to the lack of teaching the 2S enantiomer of (6-hydroxy-2,5,7,8-tetramethylchroman-2-yl)(piperazin-1- yl)methanone; (see page 5, Table 1, #SUL-121), the fundamentals of optical activity and stereoisomerism regarding(R- or S form) are well known to persons having ordinary skill in the art. A person having ordinary skill in the art would have known how to resolve the racemic mixture and would have been motivated to do so with the reasonable expectation of achieving enantiomers having substantially different pharmacological activity. It appears as though applicant has determined experimentally what a person of ordinary skill in the art would have expected, namely, that the racemic mixture of the prior art may be separate (R) and {S) enantiomers possessing substantially different pharmacological activity. This is an expected result. It is well established that expected beneficial results are evidence of obviousness of a claimed invention just as unexpected beneficial results are evidence of unobviousness. In re Skell, 523 F'.2d 1392, 187 U.S.P.Q. 481 (C.C.P.A. 1975); In re Skoner, 517 F.2d 947, 186 U.S.P.Q. 80 (C.C.P.A. 1975; In re Gershon, 372 F.2d 535, 152 U.S.P.Q. 602 (C.C.P.A. 1967).
Thus, it seems reasonable to resolve the racemic mixture of the known prior art compounds as shown in the prior art in which the enantiomerically pure compounds have been prepared from (R)- or (S)- Trolox or using chiral chromatography ( see page 7, line 33 - page 8, line 2; page 34, lines 1-15; page 37, lines 1-16; page 38, line 24 - page 39, line 16). And it  would have been motivated to do so with the reasonable expectation of achieving enantiomers having substantially different pharmacological activity. So, it would have been obvious to the skilled artisan in the art before the effective filing date of the claimed invention to be motivated to resolve the racemic mixture of the known compounds in order to form the 2S enantiomer of the prior art 6-chromanol derivatives

Regarding the Claim 8,  with respect to the lack of teaching  the diabetes or kidney disorder occurred as secondary cause of disorders by  using the 2S enantiomer of (6-hydroxy-2,5,7,8-tetramethylchroman-2-yl)(piperazin-1- yl)methanone without an effect on the hemodynamic behavior of a patient, the prior art are silent about  them.
However, the prior art does teach generally that the prior art compounds including  2S enantiomer of (6-hydroxy-2,5,7,8-tetramethylchroman-2-yl)(piperazin-1- yl)methanone; (see page 5, Table 1, #SUL-121) can be used for treating  diabetes, and kidney diseases without any conditions nor restrictions on their usages ( see page 5, lines 28-31 and page 6, lines 8-9) regardless of diabetes or kidney disorder occurred as secondary cause of disorders and without any effect on the hemodynamic behavior of any patient.
Therefore, it would have been obvious to the skilled artisan in the art to be motivated to use the form of (2S) SUL-121 for the purpose of treating an  diabetic patient or  the patient with kidney disorder as secondary cause of disorders in the absence of any effect on the hemodynamic behavior of any patient as an alternative in the prior art treatment . This is because the skilled artisan in the art would expect such a modified method to be feasible and successful as guidance shown  in the prior art.   

Considering objective evidence present in the application indicating obviousness or nonobviousness.

Graaf expressly discloses 6-hydroxy-2,5,7,8-tetramethylchroman-2-yl)(piperazin-l -yl)methanone which inherently contains (2S) 6-hydroxy-2,5,7,8-tetramethylchroman-2-yl)(piperazin-l -yl)methanone or a pharmaceutically acceptable salt or base since its racemic mixture possesses (R) and {S) enantiomers; the prior art does mention that the preparation of the enantiomerically pure compounds from (R)- or (S)- Trolox or using chiral chromatography ( see page 7, line 33 - page 8, line 2; page 34, lines 1-15; page 37, lines 1-16; page 38, line 24 - page 39, line 16).
Although the prior art does not specify that those disorders occurred as secondary cause of disorders and without any effect on the hemodynamic behavior of any patient, it can be used for the treatment of the diabetes and kidney disease( see page 5, lines 28-31 and page 6, lines 8-9) in general. 
Even so, Graaf prior art does include and is very closely related to the claimed method for treating  diabetes and kidney disorder occurred as secondary cause of disorders and without any effect on the hemodynamic behavior of a patient ,which  requires a long systemic treatment for the patient since the prior art method does not limit  any conditions nor restrictions on their usages and treatment  ( see page 5, lines 28-31 and page 6, lines 8-9)
So, if the skilled artisan in the art had desired to resolve the racemic mixture of the prior art compounds into a (2S) enantiomeric form of 6-hydroxy-2,5,7,8-tetramethylchroman-2-yl)(piperazin-l -yl)methanone for the purpose of isolating the reasonable expectation of achieving enantiomers having substantially different pharmacological activity for treating diabetes and kidney disorder occurred as secondary cause of disorders and without any effect on the hemodynamic behavior of a patient as an alternative method, it would have been obvious to the skilled artisan in the art before the effective filing date of the claimed invention to be motivated to perform the resolution of the racemic mixture of the prior art compounds to arrive at the claimed invention. This is because the skilled artisan in the art would expect to perform such a practice since it is within the purview of the skilled artisan in the art.




Conclusion

Claims 8 ,13-14 and 22 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        12/14/2022